DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 12-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Massohn/Strathus (1,024,734).
	Massohn et al. disclose a projection apparatus comprising:

	a light source (b) for emitting light;
	first (f) and second (n) transparency patterns for projecting two images on a screen (h).
	Massohn does not teach providing separate light sources for each of the patterns.
	Murasse et al. teaches the use of two projector units (4)(inherently with their own light sources) for projector a combined image on a surface.
	It would have been obvious to one skilled in the art the time of the invention to modify a dual projection unit as shown by Massohn et al.  for use with two dedicated light source units for forming the two images, as taught by Murrase et al. in order to allow for separate control on the two projected images.
	With respect to claims 2-5, 7 one of the projection units includes a reflector (k) whereas the other does not and directly faces the projection surface.  The “bracket” includes a box like housing (a).
	With respect to claim 12, the images overlap on the projection surface.
	With respect to claims 13-14 it would have been an obvious variation to have images of desired properties such as different colors or patterns to complement each other.
	With respect to claim 17, it further would have been obvious to modify the device of Massohn et al. for use with electronic imaging means rather than transparencies because such is the substitution of one type of transmissive image forming means for another.
Claim Objections
Claims 6, 8-11, 15-16, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd